UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2013 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-180653 CODESMART HOLDINGS, INC. (Exact name of registrant as specified in its charter) Florida 45-4523372 (State of incorporation) (I.R.S. Employer Identification No.) 275 Seventh Avenue, 7th floor New York, NY 10001 (Address of principal executive offices) 646-248-8550 (Registrant’s telephone number) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer ¨ Non-accelerated filer Do not check if a smaller reporting company o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox APPLICABLE ONLY TO CORPORATE ISSUERS As of August 19, 2013 the registrant had 15,803,293shares of common stock, par value $.0001 per share issued and outstanding. CODESMART HOLDINGS, INC. TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 2 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 8 ITEM 4. CONTROLS AND PROCEDURES 8 PART II.OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 9 ITEM 1A. RISK FACTORS 9 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 9 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 10 ITEM 4. MINE SAFETY DISCLOSURE 10 ITEM 5. OTHER INFORMATION 10 ITEM 6. EXHIBITS 10 Special Note Regarding Forward-Looking Statements Information included in this Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (“Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (“Exchange Act”). This information may involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of Resource Exchange of America Corp. (the “Company”), to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe future plans, strategies and expectations of the Company, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology. These forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that these projections included in these forward-looking statements will come to pass. Actual results of the Company could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, the Company has no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. *Please note that throughout this Quarterly Report, and unless otherwise noted, the words "we," "our," "us," the "Company," or "CodeSmart" refers to: (i) CodeSmart Holdings, Inc., a Florida corporation, (ii) The CodeSmart Group, Inc., a Nevada corporation, and (iii) American Coding Quality Association, LLC, a Delaware limited liability company. PART I - FINANCIALINFORMATION ITEM 1.FINANCIAL STATEMENTS CODESMART HOLDINGS, INC. FINANCIAL STATEMENTS JUNE 30, 2013 Index to Consolidated Financial Statements Page(s) Consolidated Balance Sheets as of June 30, 2013 (unaudited) and December 31, 2012 F-1 Consolidated Statements of Operations for the three and six months ended June 30, 2013 F-2 Consolidated Statement of Cash Flows for the six months ended June 30, 2013 F-3 Notes to Consolidated Financial Statements F-4 1 CodeSmart Holdings, Inc. Consolidated Balance Sheets June 30, December 31, (unaudited) Assets: Cash $ $ Accounts receivable - Prepaid and other current assets - Total current assets Property and equipment, net - Total assets $ $ Liabilities and Stockholders' Equity (Deficit) Liabilities: Accounts payable and accrued expenses $ $ Secrued convertible notes payable - net - Derivative liabilities - Total current liabilities Total liabilities Stockholders' Equity (Deficit) Preferred stock, $0.0001 par value; 100,000,000 shares authorized; - - no shares issued and outstanding Common stock, $0.0001 par value; 5000,000,000 shares authorized; 14,031,065 and 5,856,250shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Total CodeSmart Holdings, Inc. Stockholders' Equity (Deficit) ) Non-controlling interest ) - Total Stockholders' Equity (Deficit) ) - Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompany notes are an integral part of the financial statements F-1 CodeSmart Holdings, Inc. Consolidated Statements of Operations (unaudited) For the three months ended For the six months ended June 30, 2013 June 30, 2013 Revenue $ $ Cost of sales Gross profit Operating expenses: Compensation Professional fees Research and development Advertising and promotions Other general and administrative expenses Total operating expenses Loss from operations ) ) Other income (expenses) Interest expense ) ) Change in fair value of derivative liability ) ) Total other income (expense) ) ) Net lossbefore non-controlling interest ) ) Net loss attributable to the non-controlling interest ) ) Net loss attributable to CodeSmart Holdings, Inc. $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) Weighted average common shares outstanding-basic and diluted The accompany notes are an integral part of the financial statements F-2 CodeSmart Holdings, Inc. Consolidated Statement of Cash Flows (unaudited) For the six months ended June 30, 2013 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) Adjustments to reconcile net loss to net cash used inoperating activities: Depreciaiton Accretion of debt discount Share-based compensation Loss on change in fair value of derivative liabilities Changes in operating assets and liabilities: Increase (Decrease) in: Accounts receivable ) Prepaids and other current assets ) Accounts payable and accrued expenses Net CashUsed in Operating Activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash paid for equipment ) Net Cash Used In Investing Activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock Proceeds from the issuance of convertible notes Cash paid to cancel shares ) Net Cash Provided By Financing Activities Net Increase in Cash Cash - Beginning of Period Cash - End of Period $ SUPPLEMENTARY CASH FLOW INFORMATION: Cash Paid During the Period for: Income taxes $
